


110 HR 1208 IH: Corporate Charitable Disclosure Act of

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1208
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Mr. Gillmor (for
			 himself and Mr. Baker) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Securities and Exchange Act of 1934 to
		  require improved disclosure of corporate charitable contributions, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Charitable Disclosure Act of
			 2007.
		2.Disclosure of
			 charitable contributionsSection 14 of the Securities and Exchange
			 Act of 1934 (15 U.S.C. 78n) is amended by adding at the end thereof the
			 following new subsection:
			
				(i)Disclosure of Charitable
				Contributions
					(1)Disclosures required
						(A)Substantial contributions to
				insider-affiliated charitiesThe statements or documents
				described in subparagraph (B) shall include—
							(i)a disclosure of contributions whose
				value exceeds the designated amount that were made by the issuer during the
				issuer’s previous year to any nonprofit organization of which a director,
				officer, or controlling person of the issuer, or a spouse thereof, was a
				director or trustee; and
							(ii)the name of such nonprofit
				organization and the value of the contribution.
							(B)Statements and documents
				coveredThe requirements of subparagraph (A) apply to—
							(i)the proxy statement or other documents
				accompanying any proxy, consent, or authorization solicited by or on behalf of
				the management of an issuer in respect of a security registered pursuant to
				section 12 of this title, or a security issued by an investment company
				registered under the Investment Company Act of
				1940, prior to any annual meeting of the holders of such security;
				or
							(ii)if proxies, consents, or
				authorizations are not solicited by the management in respect of the annual
				meeting, the written information statement distributed in connection
				therewith.
							(2)Annual statements
				requiredEvery issuer with a security registered pursuant to
				section 12 of this title, or a security issued by an investment company
				registered under the Investment Company Act of
				1940, shall annually make available, in a format designated by the
				Commission, the total value of contributions made by the issuer to nonprofit
				organizations during its previous fiscal year, and, if the value of
				contributions to any organization exceeds the designated amount, the name of
				that organization and the value of contributions.
					(3)DefinitionsFor
				purposes of this subsection—
						(A)the term designated amount
				means such amount as may be designated by the Commission by rule, consistent
				with the public interest and the protection of investors for purposes of this
				subsection; and
						(B)the Commission may, by such rules as it
				deems necessary or appropriate in the public interest, define the terms
				executive officer and controlling
				person.
						.
		
